DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
This communication is in response to application filed 12/15/20.  It is noted that application is a continuation of 16/267,109 (now abandoned) which claims benefit to 62/625,795 field 2/2/2018.    Claims 1-13 are pending.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  

2019 Revised Patent Eligibility Guidance (PEG): Step 1:

Claims 1-13 are drawn to a data infrastructure comprising a memory and hardware processor, which is within the four statutory categories (i.e. machine).    

2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.

Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:
An electronic data infrastructure comprising: a memory storing instructions; and a hardware processor to execute the instructions to: 
identify a first electronic data record for a first patient based on a first identifier associated with the first electronic data record in a medical information electronic data repository; 
analyze the first electronic data record to identify first data corresponding to patient information for the first patient based on a second identifier; 
analyze the first electronic data record to identify second data corresponding to a first therapeutic intervention for the first patient based on a third identifier; 
set a value for the first therapeutic intervention based at least in part on the first data and the second data; 
and associate the value for the first therapeutic intervention with the first electronic data record.
The Examiner submits that the foregoing underlined limitations constitute “a mental process” because identifying a data record; analyzing the data record; setting a value and associating the value with the data record are observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind or by pen and paper.  A mental process that could practically be performed in the human mind or by pen and paper falls into one category of abstract idea. (see 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019).  That is other than reciting “electronic”; “memory”; and “a hardware processor” language, nothing precludes the steps from practically being performed mentally in one’s head or by pen and paper.  For instance, a user could in his or her head identify the data record based on a first identifier; analyze the data record based on a second and third identifier to identify first and second data; set a value for an intervention based on first and second data and associate the value for the intervention.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or by pen and paper but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Furthermore, in relation to dependent claims 2-4, and 7-9 these claims specify analyzing data and determining values based on the data which are mental processes as they are evaluations that can, at the currently claimed high level of generality, be practically performed in the human mind.


In relation to dependent claims 5-6, 10 and 13 describe the therapeutic intervention and data record which further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract). 

In relation to dependent claims 11-12 these claims specify receiving pricing data and sending the value to the seller/payer which is a method of organizing human activity, under its broadest reasonable interpretation, covers interactions between people or managing personal behavior or relationships


2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
An electronic data infrastructure comprising: a memory storing instructions; and a hardware processor to execute the instructions to: 
identify a first electronic data record for a first patient based on a first identifier associated with the first electronic data record in a medical information electronic data repository; 
analyze the first electronic data record to identify first data corresponding to patient information for the first patient based on a second identifier; 
analyze the first electronic data record to identify second data corresponding to a first therapeutic intervention for the first patient based on a third identifier; 
set a value for the first therapeutic intervention based at least in part on the first data and the second data; 
and associate the value for the first therapeutic intervention with the first electronic data record.
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
The additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception, see MPEP 2106.05(f).  
the recitations performing the functions by the hardware processor amounts to merely invoking a computer as a tool to perform the abstract idea, e.g. see paragraph [0093] of the present Specification.  .
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h)– for example, the recitations of electronic data structure; memory; and hardware processor merely 
limits the abstract idea the environment of a computer,

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05).

For these reasons, representative independent claim 1 does not recite additional elements that integrate the judicial exception into a practical application.


2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, the independent Claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and generally linking the abstract idea to a particular technological environment or field of use and the same analysis applies with regards to whether they amount to “significantly more.”  
Therefore, claims 1-13 are ineligible under 35 USC §101.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/091777 A1 to Krishnan.

As to claim 1, Krishnan discloses a data infrastructure (Methods, processes, and kits - providing assurance, both efficacy and financial, theragnostic-guidance, for providing therapeutic appropriateness, therapeutic guidance, therapeutic effectiveness and selection of alternative therapeutic strategies, and providing product differentiation and presumably market enrichment for a specialty drug, for authorizing payment and delivering the drug directly from a pharmaceutical company to a patient or her specialty physician through a novel healthcare delivery platform - Medical records and databases using these strategies, Abstract, para [0033]-[00341]) comprising instructions to:
identify a first electronic data record for a first patient based on a first identifier associated with the first electronic data record in a medical information electronic data repository (novel healthcare delivery platform - selecting a specialty drug by a theragnostic evaluation of a patient for treatment of a chronic disease or disorder (i.e. a first electronic data record) - theragnostic evaluation, specialty drug treatment, and efficacy assurance – selecting the specialty drug from a panel of available drugs in a drug formulary; treating the patient with an appropriate specialty drug; and/or achieving better than about 70%, e.g., 80, 90, or 95%, patient therapeutic adherence, para [0002]-[0010]);
analyze the first electronic data record to identify first data corresponding to patient information for the first patient based on a second identifier (theragnostic evaluation further: stratifies a disease population into one or more distinct subsets (i.e. a second identifier) based on immunological subtype(s); stratifies a disease population into one or more distinct subsets based on disease severity or some other relevant feature; achieves significant therapeutic response in one or more subtypes of disease by administering a specialty drug, para [0002]-[0010]);
analyze the first electronic data record to identify second data corresponding to a first therapeutic intervention for the first patient based on a third identifier (efficacy assurance may be provided: for a specialty drug for the treatment of a disease, disorder, or cancer; and/or by using a theragnostic evaluation comprising use of a biomarker, diagnostic procedure, companion diagnostic procedure, or combination (i.e. a third identifier) thereof - therapeutic efficacy assurance is provided to an eligible patient, payer, or employer, para [0002]-[0010]);
set a value for the first therapeutic intervention based at least in part on the first data and the second data (specialty drug company agrees to pay back the payment received from payers via KlariPay, minus the applicable costs for goods and services rendered by the specialty drug company (i.e. set a value for the first therapeutic intervention) - if the patient does not achieve the intended clinical response; e.g., remission or excellent response or such pre-defined
criteria; depending on the disease and stage of the disease (FIG-4) - if the patient achieves clinical remission (or excellent clinical response), payer(s) agree to pay KlariPay additional price for the specialty drug as a performance incentive, para [0024]-[0025];
and associate the value for the first therapeutic intervention with the first electronic data record (Abstract, novel healthcare delivery platform, para [0002]- [0010], KlariPay is a two-way exchange of assets and such assets include specialty drug, theragnostic guidance, and money - financial transaction is instant between a payer and an assurance company through KlariPay. An external entity, e.g., reinsurance (assurance) company may provide just the financial assurance whereas the therapeutic efficacy assurance is provided by KlariPay, para [0024]-[0025], Klaritos platform will also provide medical records which track both the diagnostic and theragnostic evaluations of individual patients, which are combined into a database with a plurality of records, para [00348]-[00351]) but fails to specifically disclose electronic data infrastructure comprising  memory storing instructions and a hardware processor to execute the instructions.

However, Krishnan discloses the invention may utilize a platform (hosted, e.g., by a cloud based system) and a combination of telemedicine/telepharmacy services and audio/video/data communication streams in para. [00124].  Krishnan further discloses that the Klaritos databases will typically track realtime activities, the databases will allow dynamic tracking of patient therapeutic adherence, e.g., timing and accuracy of drug dosing, tracking of when theragnostic evaluations are performed to track Therapy Guidelines Adherence (TGA) and to dynamically compare new treatment strategies with prior standard of care (SOC) responses.  Thus, these databases are continuously iterative (evolving, and improving as additional patients are added), and inherently archivable.  Ultimately, the database in a disease-specific group may include a large fraction, e.g., 20%, 40%, 60%, or more, of the entire disease pool within the system, which may include a regional or other mostly inclusive category. The database also provides insights into how a new drug will perform where it uses a related mechanism of action to another drug, e.g., anti-TNF-alpha therapies for RA, within the Klaritos formulary, and will allow selection of patients for fast internal clinical or comparison trials, e.g., with new or similar drugs or with modifications to therapeutic use of existing drugs - Thus, more patients are treated with the most effective specialty drugs, e.g., biologic DMARDs, which leads to expanded patient therapeutic adherence resulting in improved outcomes and demonstrably lower healthcare costs in para [00348]-[00350]. Accordingly, it would have been obvious to a person having ordinary skill in the art that Klaritos platform is indeed an electronic data infrastructure.

As to claim 2, Krishnan discloses an electronic data infrastructure wherein the first data comprises an approved indication treated with the first therapeutic intervention; 
and the hardware processor further to execute the instructions to determine the value for the first therapeutic intervention based at least in part on the approved indication treated with the first therapeutic intervention (Abstract, assurance- based prior authorization of a specialty drug, comprising using a theragnostic evaluation of a patient for treatment of a chronic disease or disorder: and making a decision on prior authorization for payment for the specialty drug, para [0002]-[0010], para [0024]-[0025], para [0033]-[0034]).

As to claim 3, Krishnan discloses an electronic data infrastructure the hardware processor further to execute the instructions to determine the value by associating the second identifier and the third identifier with a corresponding second identifier and a corresponding third identifier associated with an agreed value table (specialty drug company agrees to pay back the payment received from payers via KlariPay, minus the applicable costs for goods and services rendered by the specialty drug company, and the theragnostic provider/specialty pharmacy provider, if the patient does not achieve the intended clinical response; e.g., remission or excellent response or such pre-defined criteria; depending on the disease and stage of the disease (FIG-4) - if the patient achieves clinical remission (or excellent clinical response), payer(s) agree to pay KlariPay additional price for the specialty drug as a performance incentive. In one instance, e.g., if the annual drug price is $50,000, then the payer agrees to pay an additional $15,000 (30%) to KlariPay, para [0024] – [0025]).

As to claim 4, Krishnan discloses an electronic data infrastructure the hardware processor further to execute the instructions to 
analyze the first electronic data record to identify third data corresponding to a second therapeutic intervention for the first patient based on a fourth identifier, the second therapeutic intervention is administered to the patient in combination with the first therapeutic intervention; and 
determine the value for the first therapeutic intervention based at least in part on the first therapeutic intervention being administered in combination with the second therapeutic intervention (Abstract, substitution of the specialty drug that was originally prescribed by a disease specialist of the patient with an alternate specialty drug or non-specialty drug by a Disease and Therapy Management specialist,
para [0002]-[0010], stratification allows predicting the responsiveness to antibody maintenance therapy. Subjects whose responsiveness is excellent or good can be given the appropriate antibody maintenance therapy, while subjects whose responsive is weak or poor can be immediately switched, without further delay, to alternative therapies, such as chemotherapy or combination therapies that would benefit the
patient, para [00309]-[00310]).

As to claim 5, Krishnan discloses an electronic data infrastructure wherein the first therapeutic intervention is a first drug and the second therapeutic intervention is a second drug (Abstract, substitution of the specialty drug that was originally prescribed by a disease specialist of the patient with an alternate specialty drug or non-specialty drug by a Disease and Therapy Management specialist, para [0002]-[0010], para [00309]-[00310]).

As to claim 6, Krishnan discloses an electronic data infrastructure wherein the first therapeutic intervention is a drug and the second therapeutic intervention is a non-drug intervention (theragnostics provides a treatment decision to discontinue the current therapy and select an alternate therapy. Such reasons for discontinuations include: in one instance, the subject may develop serious side effects to the current therapy; and in other instances, the drug is no longer efficacious in the subject; and in yet other instances, the subject may have developed resistant mutation(s) that makes the drug ineffective, para [0029]-(0034), para [00309]-[00310]).

As to claim 7, Krishnan discloses an electronic data infrastructure wherein the first data comprises a patient's treatment results associated with administering the first therapeutic intervention; and the hardware processor further to execute the instructions to determine the value for the first therapeutic intervention based at least in part on the treatment results associated with administering the first therapeutic intervention (Abstract, substitution of the specialty drug that was originally prescribed by a disease specialist of the patient with an alternate specialty drug or non-specialty drug by a Disease and Therapy Management specialist, para [0002]-(0010), stratification allows predicting the responsiveness to antibody maintenance therapy. Subjects whose responsiveness is excellent or good can be given the appropriate antibody maintenance therapy, while subjects whose responsive is weak or poor can be immediately switched, without further delay, to alternative therapies, such as chemotherapy or combination therapies that would benefit the patient, para [00309]-[00310]).

As to claim 8, Krishnan discloses an electronic data infrastructure 
wherein the first data comprises a duration the first therapeutic intervention has been administered; 
and the hardware processor further to execute the instructions to determine the value for the first therapeutic intervention based at least in part on the duration the first therapeutic intervention has been administered (systematic monitoring of disease remission and relapse patterns during the course of administration to ascertain how well the drug is working (or not working) in a given subject or vice versa; and/or when to administer the next course of therapy (e.g., as-needed versus fixed lime intervals, para [0033]-[0034], Klaritos integrated treatment model, para [00348]-[00350]).

As to claim 9, Krishnan discloses an electronic data infrastructure the hardware processor further to execute the instructions to: 
determine a first payer value for the first therapeutic intervention for a first payer based at least in part on the first data and the second data; and
determine a second payer value for the first therapeutic intervention for a second payer based at least in part on the first data and the
second data (Product differentiation can enhance efficacy in patient subsets or segment(s), therapeutic value, economic value, financial value, or better pricing. This feature may be exploited by (a) a prescription drug plan, (b) a drug formulary, (c) a specialty pharmacy, (c) a payer, (d) an employer, (e) a pharmaceutical company, (f) a diagnostic company, (g) a drug distributor, or (h) a healthcare provider, para
[00173]- [00175]). 

As to claim 10, Krishnan discloses an electronic data infrastructure wherein the first electronic data record is at least one of an electronic medical record, an electronic health record, or a personal health record (Klaritos platform will also provide medical records which track both the diagnostic and theragnostic evaluations of individual patients, which are combined into a database with a plurality of records. The
records and databases can be sorted into disease- specific subsets, or the disease-specific databases can be combined across different diseases for a larger database, para [00348]-[00351]).

As to claim 11, Krishnan discloses an electronic data infrastructure the hardware processor further to execute the instructions to: receive agreed pricing data from at least one of a seller and a payer; determine the value for the first based at least in part on the agreed pricing data; and send the value to at least one of the seller and the payer (specialty drug company agrees to pay back the payment received from payers via KlariPay, minus the applicable costs for goods and services rendered by the specialty drug company, and the theragnostic provider/specialty pharmacy provider, if the patient does not achieve the intended clinical response; e.g., remission or excellent response or such pre-defined criteria; depending on the disease and stage of the disease (FIG-4) - if the patient achieves clinical remission (or excellent clinical response). payer(s) agree to pay KlariPay additional price for the specialty drug as a performance incentive. In one instance, e.g., if the annual drug price is $50,000, then the payer agrees to pay an additional $15,000 (30%) to KlariPay. para [0024] - [0025]).

As to claim 12, Krishnan discloses an electronic data infrastructure the hardware processor further to execute the instructions to determine the value and send the value to the at least one of the seller and the payer without sharing the first data with the seller or the payer (Abstract, KlariPay, para [0024]-[0025]).

As to claim 13. Krishnan discloses an electronic data infrastructure wherein the first therapeutic intervention is a drug (specialty drug, Abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cao (CN-103761436-A) the closest foreign prior art of record is directed to a scientific research data extraction system based on electronic medical records.  Cao teaches a drug combination writing module and a data collection and report generation module.  
Mah-Fraser (Mah-Fraser, Tammy Sue.  “Evaluating patient medication and complementary therapies documentation: Comparative analysis of sources, discrepancies and the potential impact of errors on patient care.”  University of Pittsburgh. ProQuest Dissertations Publishing, 2009.) the closest Non-Patent literature of record teaches comparing five sources of medication, medical record chart, specialist, electronic medical record, pharmacy, insurance provider and patient, to determine what is the most accurate source of documentation.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH GIANG MICHELLE LE whose telephone number is (571)272-8207. The examiner can normally be reached Mon- Fri 8:30am - 5:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON DUNHAM can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




LINH GIANG "MICHELLE" LE
PRIMARY EXAMINER
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        9/29/22